Order entered November 29, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00803-CV

                       PATRICK J. GRIBBIN, Appellant

                                          V.

          HOLLYFRONTIER CORPORATION, ET AL., Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-11451

                                     ORDER

      Before the Court is appellant’s November 28, 2022 unopposed second

motion for extension of time to file his brief.      We GRANT the motion and

ORDER the brief be filed no later than January 6, 2023.

      Because the brief was first due November 6, 2022, we caution that further

extension requests will be disfavored.

                                               /s/   KEN MOLBERG
                                                     JUSTICE